Citation Nr: 1630975	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for radiculopathy of the bilateral lower extremities.

2.  Entitlement to a rating in excess of 40 percent for a service-connected low back disability.

3.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and to include as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1978 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2012, August 2013, May 2015, and January 2016 rating decisions by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  While there were multiple appeals perfected, all the appeals have been merged into the above.  

The Board notes that the claim for a bilateral knee condition has been appealed twice; however it was first properly perfected in April 2010 with the Veteran's submission of a VA Form 9 substantive appeal.  

The Veteran has perfected appeals for both service connection for PTSD, and service connection for depression and anxiety secondary to a service-connected low back disability.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis, 

such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  Taking into account these factors as well as the Court's findings discussed herein, the Board has combined and recharacterized the different claims into one acquired psychiatric claim accordingly as noted on the first page of this decision.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the October 2014, the Veteran noted he could not work due to his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

This record in this matter consists solely of electronic claims files and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently perfected an appeal for entitlement to depression, and anxiety, and to include as secondary to a service-connected low back disability.  On his VA Form 9 Substantive Appeal he requested a videoconference hearing.  He had also requested a videoconference hearing for all of his other issues on appeal, and while hearings were scheduled in 2015 and 2016, the Veteran did not attend these prior scheduled hearings.  However, the Board notes that during this period, the Veteran was hospitalized numerous times for psychiatric and substance abuse treatment, and his mail has frequently been returned, including his hearing notifications, due to periods of homelessness.  His most recent address of record is a shelter in Worchester, Massachusetts.  Therefore, in light of the Veteran's most recent perfected appeal and hearing request, the Board finds that the Veteran should be scheduled for a videoconference hearing for all of his issues on appeal, and VA should work with the Veteran's attorney to ensure that he receives proper notification of the hearing date.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at an appropriate RO, notifying the Veteran though his attorney of the hearing date in order to take into account any changes in address.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



